Citation Nr: 0534247	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-20 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for tooth 
deterioration.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from February 1951 to February 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO denied 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) resulting from in-service exposure 
to toxic substances, and for tooth deterioration.  The 
veteran requested a hearing before a traveling Veterans Law 
Judge (VLJ) sitting at the RO, but withdrew this request in 
July 2003.  

The Board remanded this case in November 2003 for development 
of the evidence.  The case has returned for appellate 
consideration.

The issue of entitlement to service connection for tooth 
deterioration is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not establish that the veteran's COPD 
was caused or aggravated by his military service, to include 
potential exposure to toxic substances.

2.  The evidence establishes that the veteran's tooth #5 was 
removed as a result of an in-service traumatic injury to his 
face.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
COPD have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for entitlement to service connection for a 
traumatic injury/removal of tooth #5 have been met.  38 
U.S.C.A. §§ 1110, 1712 (West 2002);
38 C.F.R. §§ 3.303, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in February 2002 and August 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to service connection for his COPD and 
a dental disorder.  He was advised of his and VA's respective 
duties and asked to submit information and/or evidence 
pertaining to the claim to the RO.  A Statement of the Case 
(SOC) issued in October 2001 and Supplemental Statements of 
the Case (SSOC) issued in February 2005, informed him of the 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The VCAA notification letters were issued 
after the initial adverse determination.  However, this 
deficiency was corrected by Board remand and the Agency of 
Original Jurisdiction (AOJ) had the opportunity to 
readjudicate these claims after the issuance of the VCAA 
letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By 
letters issued in February 2002 and August 2004, the veteran 
was requested to identify and/or submit evidence pertinent to 
the claim on appeal.  The only treatment the veteran has 
identified military, VA, and private treatment.  All 
identified and pertinent evidence has been obtained and 
incorporated into the claims file.  Thus, further development 
for medical/treatment records is unwarranted.  

The veteran has asserted that he has a military personnel 
file that is classified and that VA has yet to obtain.  In 
November 2003, the Board remanded this case so that the AOJ 
could specifically request such a file.  In March 2004, the 
National Personnel Records Center (NPRC) responded that it 
had not found any evidence that a classified personnel file 
existed.  The NPRC did provide documentation that the veteran 
had a classified/top secret clearance.  However, without 
additional leads from either the veteran or the NPRC, VA is 
unable to further develop this case regarding classified 
documents.  There is no evidence or information from any 
government department that would indicate that the veteran's 
service medical records are incomplete.  Thus, the Board 
finds that further development for this alleged classified 
evidence would be futile and needlessly delay adjudication of 
this claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA compensation examination in November 2004 
to evaluate his pulmonary/respiratory disorders.  This 
examination noted an accurate medical history, findings on 
examination, and the appropriate diagnoses and opinions on 
etiology.  It appears that the examiner had an opportunity to 
review the medical history contained in the veteran's claims 
file.  

In addition, the veteran has contended that this examination 
is inadequate for appellate purposes, as the healthcare 
professional conducting the examination was not a specialist.  
A review of the examination report indicates that this 
healthcare professional was a physicians' assistant.  The 
Board finds that this healthcare professional is fully 
qualified to perform the compensation examination and 
sufficiently trained to determine to what extent, if any, the 
veteran's COPD was the result of any in-service incident or 
was incurred during active service.  See Nici v. Brown, 9 
Vet. App. 494, 497 (1996)(A lay person's opinion on the 
adequacy of findings or opinions by a competent healthcare 
professional, who based his or her conclusions on clinical 
findings, does not negate the competent opinion.)  As noted 
above, the examination report prepared by this physicians' 
assistant is adequate for rating purposes.  In fact, the 
physicians' assistant reported that he had undertaken 
specialized research in order to help determine the etiology 
of the veteran's pulmonary/respiratory disability.  For the 
above reasons and bases, the Board finds that this 
examination is adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

As noted above, the Board has previously remanded this case 
for development.  A review of the claims file indicates that 
the AOJ has fully complied with its remand instructions 
regarding the issues decided below.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

On a VA Form 9 received in August 2000, the veteran requested 
a hearing before a traveling Veterans Law Judge (VLJ) sitting 
at the RO.  Such a hearing was scheduled for late May 2002.  
The veteran requested in early May 2002 that this hearing be 
rescheduled.  This hearing was rescheduled for early August 
2003 and the veteran was notified of this hearing by letter 
issued in late June 2003.  The veteran withdrew this request 
in July 2003.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOC discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board notes that the presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) are not applicable to the current 
case as the veteran did not have the requisite period of 
active service in the Republic of Vietnam.

The medical evidence of record indicates that the veteran has 
lost his left lung due to COPD and a fungus infection 
(aspergillosis).  He has contended that he acquired his COPD 
as a result of exposure to toxic substances during his 
military service.  These substances include cosmoline, carbon 
tetrachloride solvent, uranium 235, hydrogen weapons, and 
tungsten steel hardening and anti-seize compounds and 
chemicals to include beryllium, mercury, chromium, and 
molybdenum.  He claimed that he was exposed to these 
substances due to his military occupation as an aircraft 
mechanic and while stationed at a U.S. Navy facility at 
Sandia Base, Albuquerque, New Mexico, when he allegedly 
worked around nuclear weapons storage.  In February 2001, he 
specifically denied any exposure to ionizing radiation or 
asbestos.  He has contended that his claims of exposure to 
toxic substances can be verified through classified records 
that VA has not obtained.

In the current case, the veteran claims that a metal rod was 
imbedded into his upper right torso and chest cavity during 
his military service.  He reported that while repairing an 
injection seat on a military aircraft, an explosive charge 
accidentally went off and imbedded a steel rod in his back 
and chest cavity.  He has indicated that this blast hurled 
him 10 to 15 feet and a flight surgeon that responded to the 
accident had to apply direct pressure with his knee in order 
to slow the resulting hemorrhaging.  It is alleged by the 
veteran, that this injury damaged his lungs and eventually 
led to his current COPD and other respiratory disorders.

A review of the service medical records indicates that at the 
time of the veteran's entrance examination in February 1951, 
his lungs were found to be normal.  He was treated for 
pneumonia in March 1951 and his medical records indicate that 
he recovered from this illness.

A service medical record of August 1952 reported that the 
veteran was injured when a drogue chute of an ejection seat 
deployed while he was working on this aircraft.  His injuries 
where limited to the thorax and right arm.  He was in 
incipient shock with an abraided area (with superficial 
bleeding) on the medial area of the right arm, and a two-inch 
gaping wound in the mid-axillary line (5th/6th ribs) of the 
thorax.  This wound had free hemorrhaging, but no apparent 
large arterial bleeding.  A chest X-ray revealed that the 
heart was in its normal location without evidence of 
mediastinal shift, and the lungs were clear with respiration 
evidence throughout the lung fields.  There was no 
subcutaneous emphysema present.

The surgical report noted that under local anesthetic the 
skin edges and non-viable subcutaneous and muscular tissue 
about the penetrating wound were excised.  The tract of the 
missile extended around the costal cage posteriorly beneath 
the angle of the scapula.  No vascular or peripheral nerve 
damage was evident.  A small metal fragment from the depth of 
the wound was removed.  An entry dated seven days later 
indicated that the sutures had been removed.  It was reported 
that the wound was well healed with no evidence of a 
secondary infection.  The next day the veteran was found to 
be fit and returned to regular duty.  The diagnosis was a 
lacerated wound to the right axilla with no nerve or artery 
involvement.

A separation examination was given to the veteran in February 
1955.  A chest X-ray found no abnormalities.  On examination, 
the chest and lungs were found to be normal.  There was a 
four-inch scar on the right armpit that was not considered 
disabling.  

A VA compensation examination provided to the veteran in 
March 1956 found his respiratory system to be normal.  The 
medical evidence does not show any complaints or treatment 
for a respiratory/pulmonary disorder post-service until the 
1990s.  

Treatment records from the early-1990s reported prior 
histories of asthma and lung abscesses.  These records also 
reported problems with alcohol abuse and a history of 
smoking.  In January 1994, the veteran was assessed with 
alcohol hemoptysis and abnormal liver function.  

A VA physical examination in April 1994 noted a history of 
hemoptysis 24 years before and its recurrence over the 
previous two weeks.  The veteran acknowledged being a heavy 
drinker since November 1993, and being a social drinker prior 
to this time.  He denied smoking.  The assessment was chronic 
alcoholism, chronic lung disease, and asthmatic bronchitis.  

A private discharge summary of March 1996 indicated that the 
veteran had been hospitalized with left upper lobe 
cavitation, presumed to be mycetoma with aspergillus.  It was 
noted that the veteran had a history of heavy alcohol and 
smoking use in the past, but none currently.  The veteran was 
hospitalized in October 1996 for aspergillosis and 
hemoptysis.

The veteran was again hospitalized in February/March 1997 for 
massive, uncontrolled hemoptysis.  It was noted that the 
veteran had quit drinking alcohol six months before.  The 
diagnoses were left upper lobe aspergillosis, massive 
hemoptysis, history of recurrent hemoptysis secondary to 
aspergillosis, history of three embolization of the left 
upper lobe, and alcoholic liver disease.  During a pulmonary 
consultation in February 1997, a history of significant 
cigarette abuse "leading to" COPD was noted, as well as a 
history of significant episodic alcohol use.  The assessments 
included recurrent hemoptysis, left upper lobe fibrocavitory 
changes, obstructive lung disease (mixed bronchitic and 
emphysematous in type), and probable cor pulmonale.  

In May 1997, the veteran developed recurrent hemoptysis in 
the left lung.  He was found to have aspergillus in the left 
lung, which resulted in a left pnuemonectomy.  In June 1997, 
the veteran was admitted to a private hospital for a left 
pneumonectomy due to aspergillosis of the left lung.  In 
September 1997, the veteran was transferred from the hospital 
for additional inpatient care.  The September 1997 admission 
examination noted that the veteran was unable to talk, as he 
was currently ventilator dependent.  His history was taken 
from his medical records.  He was noted to have COPD due to 
heavy tobacco use, which he had stopped "a few years ago."  
He also had a history of alcoholic liver disease from heavy 
alcohol abuse.  The veteran was discharged in October 1997 
with status post left pneumonectomy for hemoptysis and 
aspergilloma, advanced COPD (ventilatory dependent), 
compensated respiratory acidosis, alcoholic liver disease, 
ascites, mild azotemia, and empyema.

In June 2001, the U. S. Navy informed VA that it could not 
absolutely rule out the veteran's exposure to asbestos, but 
based on the veteran's military occupational specialty as an 
aviation ordinanceman, the probability of his exposure was 
minimal.  Also provided was a description of his military 
duties as an AO, which included "requisition, receive, 
inspect, unpackage, inventory, account for, store, hand, and 
process" various ordinance to include bombs, rockets, and 
"special weapons."  This description did not contain any 
direct reference to toxic or nuclear materials.  Additional 
service personnel records obtained in March 2004 indicated 
that he been cleared for classified "top secret" 
information.  The NPRC did not report that a "secret" file 
existed regarding the veteran.

The veteran was afforded a VA compensation examination in 
November 2004.  The examiner indicated that he had reviewed 
the claims file and conducted research on aspergillosis in 
preparation for this examination.  The veteran claimed that 
he worked on top secret assignments during his military 
service that exposed him to toxic substances that eventually 
led to his current respiratory disability.  He also asserted 
that the in-service explosive injury was to his left side, 
not his right side.  The veteran, while acknowledging his 
tobacco use since the age of 28, indicated that this use had 
been intermittent since then and had never been heavy.  He 
claimed that he usually just let the cigarette burn out in 
the ashtray.  The veteran also claimed that he had lifted 
weights in the past and was "big and strong," and therefore 
he did not feel that the smoking had caused his respiratory 
disorder.  He denied having alcoholism.  The veteran claimed 
that his physicians had written this history in because he 
had cirrhosis of the liver and they could not explain the 
existence of this disease except for heavy alcohol use.  

An extensive examination, to include a pulmonary function 
test, was provided the veteran.  The diagnoses were status 
post left upper lobectomy/throcotomy secondary to 
aspergillosis infection, chronic pseudomonas infection of 
wound site, and COPD "much more likely" secondary to heavy 
cigarette smoking.  In connection with these diagnoses the 
examiner specifically quoted hospital and operative reports 
from the mid to late 1990s that consistently reported the 
veteran's chronic alcohol and smoking history.  He also noted 
the medical literature provided by the veteran regarding 
diseases associated with the toxic substances he claimed he 
was exposed to during military service, to include beryllium.  
The examiner reported that an extensive review of the 
treatment records failed to show the veteran suffered with 
the typical symptoms associated with exposure to these toxic 
substances.  The only direct infectious cause of his current 
lung disease had been attributed to aspergillosis.  A review 
of the medical literature indicated that aspergillosis spores 
develop on organic substances such as dead leaves, stored 
grain, compost piles, hay, or other decaying vegetation.  
These spores are commonly inhaled by humans, and usually only 
result in infections with immunosuppressed patients, or 
patients with prior lung disease.

Based on examination of the veteran, a review of his medical 
history in the claims file, and research of the medical 
literature, the examiner commented:

...there is no evidence in the record that 
any potential toxic exposures were in 
fact sustained by this veteran during his 
military career.  The original injury to 
the chest wall was nonpenetrating into 
the lung and was on the right side not on 
the left side (the side affected) by the 
aspergillosis infection.  There is 
absolutely no relationship between the 
drogue chute explosion in August 1952 
which could possibly be related to the 
subsequent [COPD] and aspergillosis 
conditions.

The far more likely condition that [the] 
veteran had was that of heavy cigarette 
smoking along with alcoholism which 
caused secondary immunocompromised state 
which allowed the aspergilli to 
proliferate and subsequently caused the 
significant disease which the veteran has 
suffered from since.

The veteran has asserted that the reported medical histories 
of heavy long-term use of tobacco and alcohol are false.  He 
claimed that his smoking history was intermittent (14 1/2 years 
of smoking interspersed between 1956 to 1992) use of 1/2 to 1 
pack of cigarettes a day.  He has also denied heavy alcohol 
use.  The veteran claims that the only possible source of his 
COPD and other respiratory diseases was his exposure to toxic 
substances and an explosive lung injury during military 
service.

There is no objective evidence that the veteran was ever 
exposed to toxic substances during military service.  
However, the service records do lend support to the veteran's 
claim that he was involved in top secret work around such 
substances (i.e., reference to "special weapons").  The 
Board will concede that the veteran had such exposure.  
However, the competent medical evidence does not provide any 
etiological link between this exposure, or his in-service 
injury, and his current respiratory disabilities.  The 
veteran, as a layperson, is not competent (that is, lacks the 
medical expertise) to provide evidence regarding the cause of 
COPD or his aspergillosis infection.

While the veteran has alleged that his noted history of heavy 
cigarette and alcohol use in his treatment records is false, 
the records spanning a decade and a half since the early 
1990s have consistently noted this history by different 
physicians.  The veteran has even acknowledged such use to 
his treating physicians on some reports.  In addition, the 
competent medical evidence has clearly shown current liver 
disease attributed to alcohol use.  Based on this long 
established medical history, the Board finds that the 
veteran's lay evidence regarding his history of heavy 
cigarette and alcohol use is not credible.  See Washington v. 
Nicholson, slip op. 03-1828 (U.S. Vet. App. Nov. 2, 2005).  
The more contemporaneous medical histories are more credible 
regarding the heavy use of tobacco and alcohol then the 
veteran's statements made pursuant to obtaining compensation.  
See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) 
(An appellant's claims can be contradicted by his 
contemporaneous medical histories and complaints.) 

The only competent medical opinion regarding the etiology of 
the veteran's current respiratory disease was provided by the 
VA examiner in November 2004.  This examiner did a thorough 
examination, review of the treatment records and appropriate 
medical literature (to include the literature provided by the 
veteran), and found that the most likely etiology of the 
veteran's current disabilities was his post-service tobacco 
and alcohol use.  This opinion is supported by the 
preponderance of the treatment records, which noted the 
veteran's heavy tobacco and alcohol use.  There is no medical 
opinion that has associated his COPD or aspirilla infection 
to any incident of his military service.  To the extent tht 
the veteran questions the reliability of an opinion (because 
he claims and absence of tobacco or alcohol use), the 
allegation is not material in that it does not establish that 
his current disability had its inception during service.  
Sanchez v. Derwinski, 2 Vet. App. 330, 333 (1992).

Based on that above analysis, the Board finds that a 
preponderance of the evidence is against the award of service 
connection for COPD.  While the veteran is competent to 
report his injuries and symptoms, the competent medical 
opinions and credible medical histories do not support 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the 
etiology of his respiratory diseases than the appellant's 
statements.  To the extent that the appellant has described 
the etiology of his current COPD, his lay evidence is not 
credible or competent.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.); see 
also Washington, supra..  To this extent, the preponderance 
of the evidence is against the claim for service connection 
for COPD and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Traumatic Injury to Teeth #5

The provisions of 38 C.F.R. § 3.381 provide that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a POW.  
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  Teeth noted as missing at entry would not be 
service connected, regardless of treatment during service.  
Calculus, acute periodontal disease, third molars (unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma), impacted or malposed teeth and other developmental 
defects (unless disease or pathology of these teeth developed 
after 180 days or more of active service) will not be 
considered service-connected for treatment purposes.

As the term "trauma" is used in VA regulations, mere dental 
treatment or cracking a tooth while eating is not considered 
service trauma under VA law and regulation.  See 38 U.S.C.A. 
§ 1712; 38 C.F.R. § 3.381(b).  Although the veteran alleges 
he received in-service fillings, dental treatment also does 
not constitute "service trauma" within the meaning of VA law 
and regulation.  See VAOPGCPREC 5- 97 (Jan. 22, 1997).

At the time of the veteran's entrance into active service, 
his service dental records indicated that tooth #5 was 
present.  He sustained an injury to his face in August 1952 
during a drogue chute explosion.  Service dental examination 
in November 1953 noted the presence of tooth #5 and that this 
tooth needed a filling.  However, dental examination in 
September 1954 reported that tooth #5 was missing.

A VA dentist, conducting a review of the medical records 
contained in the claims file in November 2004, commented that 
there was no report in the service medical records indicating 
that tooth #5 had been removed or that it had been replaced.  
However, after reviewing the service dental records, it was 
her opinion that it was as likely as not that tooth #5 was 
lost due to trauma from the in-service explosive injury to 
the veteran's face.

Finding the veteran's lay evidence credible regarding this 
injury, and resolving all doubt on this matter in the 
veteran's favor, the Board finds that tooth #5 sustained a 
traumatic injury in August 1952, which required its 
subsequent removal.  Thus, service connection is awarded for 
tooth #5.  The veteran's claim for service connection for 
general tooth deterioration, apparently resulted from an 
alleged dental/oral disease, is discussed in the following 
remand.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for traumatic 
injury/removal of tooth #5 is granted.


REMAND

It appears that the veteran has contended that his current 
tooth deterioration is the result of his August 1952 in-
service injury to the face.  In the alternative, he argued 
that his tooth deterioration is the result of medication 
(prednisone) prescribed to treat his COPD.  However, as his 
claim for service connection for COPD has been denied, 
secondary service connection cannot be awarded on the basis 
of this legal theory.  

In November 2003, the Board remanded this issue for 
development to include obtaining a VA compensation 
examination to provide a medical opinion on the etiology of 
the veteran's tooth deterioration.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998) (The Board must enforce full 
compliance with its remand instructions.)  The veteran was 
notified that a VA Medical Center would schedule him for a VA 
dental examination.  This letter, issued in October 2004, was 
sent to an address that the veteran later informed VA was not 
his current residence.  The veteran did report for a VA 
compensation (respiratory) examination in November 2004.  A 
new address for the veteran was noted on the examination 
report.  The veteran submitted written contentions in August 
2005 in which he reported that he had not received the SSOC 
originally issued in February 2005 until June 2005 because it 
was sent to the wrong/old address.  He informed the AOJ of 
his new address.  This address has a street number different 
than the address listed on the November 2004 examination 
report.  

The veteran's claims file was referred to a VA dentist for a 
medical opinion in early November 2004.  As noted above, the 
VA dentist found that based on a review of the service 
medical records, it was as likely as not that tooth #5 had 
been lost due to a trauma from an in-service explosive injury 
to the face.  She further opined that it was not likely that 
the veteran's medication resulted in tooth deterioration (as 
noted above, this comment addresses a legal theory that is 
now moot).  Finally, she commented that without an 
examination of the veteran she could not provide a current 
diagnosis of any dental disorder and in the absence of a 
dental examination she was unable to "speculate" further.

As it appears that the veteran may not have been properly 
notified of the time and place of the VA dental examination 
(that is, it appears that the VA Medical Center's 
notification may have been sent to the wrong address), and 
that the VA dentist commented that the appropriate opinions 
and diagnosis of a dental/oral disease could not be made 
without examination of the veteran, the Board finds that 
further development is warranted in the current case.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see Myers v. 
Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004) (The duty to assist requires VA to 
obtain a medical opinion as to the relationship between an 
in-service event, injury, or symptomatology and a current 
disability.); Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (The Board cannot base its decisions on its own 
unsubstantiated medical opinion.)  On remand, the AOJ must 
schedule the veteran for the appropriate dental examination 
and inform him of this examination at his current address.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a dental examination to 
determine the nature, extent of severity, 
existence and etiology of any dental/oral 
disease that may be present.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the VA examiner pursuant to completion of 
the examination.  Any further indicated 
special studies should be conducted.
The AOJ should provide the examiner with 
the following instructions:
Any necessary tests should be conducted 
and the examiner should review the 
results of any testing requested prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The veteran has claimed that an in-
service explosive injury in August 1952 
that resulted in powder burns to the 
right side of his face also caused damage 
to a tooth (cracked).  He reported that 
this tooth was later removed during 
military service.  The Board has found 
that the injury/removal of tooth #5 is 
service-connected.  The veteran also 
contends that the in-service injury to 
his face/mouth and the repair/removal of 
tooth #5 has caused other tooth 
deterioration.  The examiner should 
provide answers to the following 
questions:
a.  Does the veteran currently 
suffer with any dental/oral disease?  
If so, please provide all 
appropriate diagnoses.
b.  If so, is it at least as likely 
as not that his service-connected 
injury from a drogue chute explosion 
in August 1952 caused or aggravated 
a current dental/oral disease?  Is 
it at least as likely as not that 
removal of tooth #5 caused or 
aggravated a current dental/oral 
disease?  Is any diagnosed 
dental/oral disease in anyway 
etiologically related to the 
veteran's military service?  

After undertaking any development deemed appropriate in 
addition to that specified above, the AOJ should readjudicate 
the claim of entitlement to service connection for tooth 
deterioration.  If the benefits requested on appeal are not 
granted to the veteran's satisfaction, the AOJ should issue a 
SSOC.  Thereafter, the case should be returned to the Board 
for final appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the AOJ; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


